EXHIBIT 10.6(h)

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

This First Amendment to Employment Agreement (the “First Amendment”) is made and
entered into as of November 12, 2014 (the “Effective Date”) by and between
Cinemark Holdings, Inc., a Delaware Corporation (the “Company”) and Lee Roy
Mitchell (the “Executive”).

WITNESSETH:

WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement dated December 15, 2008 (the “Original Agreement”); and WHEREAS, the
Company and the Executive desire to amend the Original Agreement in accordance
with the terms contained in this First Amendment.

NOW THEREFORE, in consideration of the mutual promises and covenants set further
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

1.     Deletion of Section 1.4.     Section 1.4 of the Original Agreement is
hereby deleted in its entirety and shall be [RESERVED].

2.     Ratification.     The Company and Executive hereby agree that except as
expressly modified or amended herein, the terms, conditions and covenants of the
Original Agreement are hereby ratified and confirmed and shall remain in full
force and effect. To the extent there is any conflict between the terms and
provisions of the Original Agreement and this First Amendment, the Company and
Executive agree that this First Amendment shall control.

IN WITNESS WHEREOF, the parties have executed this First Amendment as of the day
and year first above written.

 

COMPANY: CINEMARK HOLDINGS, INC. By:  

/s/ Tim Warner

Name:   Tim Warner Title:   Chief Executive Officer EXECUTIVE:

/s/ Lee Roy Mitchell

Lee Roy Mitchell